DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 16, 21, 22 and 23.
Amended: 1, 16 and 20.
Cancelled: 2 and 19.
New: 21-23.
Pending: 1, 3-18 and 20-23. 
IDS
Applicant’s IDS(s) submitted on 01/12/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record.
Response to Arguments
In view of claim amendments incorporating allowable subject matter and applicant's arguments, see page(s) 8-9, filed 01/25/2022, with respect to claim(s) 1, 3-6, 9-18 and 20 have been fully considered and are persuasive.  The rejection of claim(s) 1, 3-6, 9-18 and 20 has been withdrawn. New claims introduced by the applicant incorporate allowable subject matter, hence are being allowed.
Allowable Subject Matter
Claim(s) 1, 3-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are Moriyama and Uchida.
Moriyama discloses an MTJ with a discontinuous Mg or Mg alloy layer having a thickness from 1 to 3 Angstroms between a free layer and a capping layer in a bottom spin valve configuration. It is believed the discontinuous Mg layer serves to block conductive material in the capping layer from diffusing through the free layer and into the tunnel barrier layer thereby preventing the formation of conductive channels that function as electrical shunts within the insulation matrix of the tunnel barrier. As a result, the "low tail" percentage in a plot of magnetoresistive ratio vs Rp is minimized which means the number of high performance MTJ elements in a MTJ array is significantly increased, especially when a high temperature anneal is included in the MTJ fabrication process. The discontinuous layer is formed by a low power physical vapor deposition process. 
Uchida discloses a storage element includes a storage layer which has magnetization perpendicular to its film surface and which retains information by a magnetization state of a magnetic 
 
Re: Independent Claim 1 (and dependent claim(s) 3-15), there is no teaching or suggestion in the prior art of record to provide:
wherein the nonmagnetic metal dust layer comprises an alloy of magnesium and aluminum and has a material composition of Mgi-xAlx, wherein x is in a range from 0.2 to 0.8.

Re: Independent Claim 16 (and dependent claim(s) 17-18 and 20), there is no teaching or suggestion in the prior art of record to provide:
wherein: the nonmagnetic metal dust layer comprises an alloy of magnesium and aluminum and has a material composition of Mgi-xAlx, wherein x is in a range from 0.2 to 0.8;

Re: Independent Claim 21, there is no teaching or suggestion in the prior art of record to provide:
a ratio of a product of a magnetic anisotropy constant and a thickness of the free layer within the memory device to a product of a magnetic anisotropy constant and a thickness of the free layer within a comparative exemplary memory device is in a range from 2 to 3;

Re: Independent Claim 22, there is no teaching or suggestion in the prior art of record to provide:
wherein a thickness to dielectric constant ratio of the dielectric capping layer is less than a thickness to dielectric constant ratio of the nonmagnetic tunnel barrier layer such that a potential difference across the dielectric capping layer is less than a potential different across the nonmagnetic tunnel barrier layer during the application of a voltage between the first electrode and the second electrode.

Re: Independent Claim 23, there is no teaching or suggestion in the prior art of record to provide:
wherein each of the positive programming voltage and the negative programming voltage has a magnitude in a range from 100 mV to 1000 mV; and applying a sensing voltage to the first electrode relative to the second electrode, and determining a magnitude of electrical current that tunnels through the magnetic tunnel junction, wherein the sensing voltage is in a range from 50 mV to 300 mV.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov